     Case 4:17-cv-03440-DMR Document 110 Filed 09/03/20 Page 1 of 3




                                                                 SUPRE VIE COURT OF SINGAPORE
                                                                 LEGAl REGISTRY




Our Ref: TEA/7/2020/AG

20 July 2020                                                            EP 03 2020
                                                                      SiliSAN Y, SOLfiG
The Honourable the Attorney General                            CLERK, J.S. DISTRICT COURT
Attomey-GeneraTs Chambers                                    NORTH Di STRICT OF CALIFORNIA
                                                                     OAKLAND OFFICE
1 Upper Pickering Street
Singapore 058288

REQUEST FOR INTERNATIONAL JUDICIAL ASSISTAN CE PURSUANT TO THE
HAGUE CONVENTION OF 18 MARCH 1970 ON THE TAJONG OF EVIDENCE
ABROAD IN CIVIL OR COMMERCIAL MATTERS FROM DR. ALFRED CHENG
TECK QUAH,PH.D.

Case no. 17-cv-03440-DMR

       Pursuant to Order 66, Rule 3(b)ofthe Rules of Court, 1 f((irward herewith a request
from the United States District Court for the Northern District of California, for your
necessary action, please.

2.      Thank you.


Yours faithfully,




MS KAREN TAN
ASSISTANT REGISTRAR
SUPREME COURT,SINGAPORE

 End.


 Cc     The Honorable Donna M. Ryu
         United States District Court, Northern District of Califorji    la

                                                                        urthouse
         Ronald V. Dellums Federal Building & United States Co
         1301 Clay Street, Oakland,
         California 94612 - U.S.A

         Quinn Emanuel Urquhart & Sullivan LLP
         50 California Street, 22"^* Floor, San Francisco
         California 94111, U.S.A ,
         Attn: Mr. David Eiseman




                              1 SUPREME COURT LANE SINGAPORE 178679
                       Email: SUPCOURT_Registry@supcourt.gov.sg 1 Tel:(6 )6336 0644
Case 4:17-cv-03440-DMR Document 110 Filed 09/03/20 Page 2 of 3
Case 4:17-cv-03440-DMR Document 110 Filed 09/03/20 Page 3 of 3
